       Case 4:19-cv-00035-RM-LAB Document 226 Filed 07/14/21 Page 1 of 4




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2   ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
     Email: vlopez@acluaz.org
 5   Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7   Leslie Cooper*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 8   125 Broad Street, Floor 18
     New York, New York 10004
 9   Telephone: (212) 549-2650
10   E-Mail: jblock@aclu.org
     E-Mail: lcooper@aclu.org
11   *Admitted pro hac vice
12   Wesley R. Powell*
     Matthew S. Freimuth*
13
     Nicholas Reddick*
14   Jordan C. Wall*
     Victoria Sheets*
15   Justin Garbacz*
     WILLKIE FARR & GALLAGHER LLP
16   787 Seventh Avenue
17   New York, New York 10019
     Telephone: (212) 728-8000
18   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
19   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
20

21   *Admitted pro hac vice

22   Attorneys for Plaintiff Russell B. Toomey
23

24

25

26

27

28
          Case 4:19-cv-00035-RM-LAB Document 226 Filed 07/14/21 Page 2 of 4




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF ARIZONA
 8
     Russell B. Toomey,
 9                                                       Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
10
     v.
11                                                       JOINT LETTER TO COURT RE
     State of Arizona; Arizona Board of Regents,         SETTLEMENT
12
     D/B/A University of Arizona, a governmental
13   body of the State of Arizona; et al.,
14
                           Defendants.
15

16            On May 12, 2021 the Court ordered the parties to submit a joint letter concerning the
17    status of settlement discussions by July 16, 2021, and every two months thereafter. (Doc.
18    192.)
19            Pursuant to that Order, the parties hereby inform the Court that settlement discussions
20    have occurred, but that there have been no significant mutual agreements or developments
21
      concerning settlement to date. The parties intend to engage in further settlement discussions
22
      as the case progresses.
23

24            Respectfully submitted this 14th day of July, 2021.
25

26

27

28
                                                     1
      Case 4:19-cv-00035-RM-LAB Document 226 Filed 07/14/21 Page 3 of 4




 1   FENNEMORE CRAIG                                  ACLU FOUNDATION OF ARIZONA
 2
     /s/ Ryan Curtis (with permission)                By /s/ Christine K. Wee
 3   Timothy J. Berg                                  Victoria Lopez - 330042
 4   Amy Abdo                                         Christine K. Wee - 028535
     Ryan Curtis                                      3707 North 7th Street, Suite 235
 5   Shannon Cohan                                    Phoenix, Arizona 85014
     2394 E Camelback Rd., Ste. 600
 6
     Phoenix, AZ 85016-3429
 7                                                    WILLKIE FARR & GALLAGHER LLP
     Attorneys for Defendants State of Arizona,       Wesley R. Powell*
 8
     Andy Tobin, and Paul Shannon                     Matthew S. Freimuth*
 9                                                    Nicholas Reddick*
10   PERKINS COIE LLP                                 Jordan C. Wall*
                                                      Victoria Sheets*
11   /s/ Austin Yost (with permission)                Justin Garbacz*
12   Paul F. Eckstein                                 787 Seventh Avenue
     Austin C. Yost                                   New York, New York 10019
13
     2901 N. Central Ave., Suite 2000
14   Phoenix, Arizona 85012-2788
15                                                    AMERICAN CIVIL LIBERTIES
     Attorneys for Defendants Arizona Board of        UNION FOUNDATION
16   Regents, d/b/a University of Arizona; Ron        Joshua A. Block*
17   Shoopman; Larry Penley; Ram Krishna;             Leslie Cooper*
     Bill Ridenour; Lyndel Manson; Karrin             125 Broad Street, Floor 18
18   Taylor Robson; Jay Heiler; and Fred Duval
                                                      New York, New York 10004
19

20                                                    *admitted pro hac vice

21                                                    Attorneys for Plaintiff Russell B. Toomey
22

23

24

25

26

27

28
                                                  2
      Case 4:19-cv-00035-RM-LAB Document 226 Filed 07/14/21 Page 4 of 4




 1

 2
                                   CERTIFICATE OF SERVICE
 3
            I hereby certify that on July 14, 2021, I electronically transmitted the attached
 4
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 5
     will be sent by email to all parties by operation of the Court’s electronic filing system.
 6

 7                                      /s/ Christine K. Wee
                                            Christine K. Wee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
